Citation Nr: 1411032	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  09-36 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1969 and from August 1969 to August 1975.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2009 Rating Decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio. 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that certain documents are potentially relevant to the issue on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  

The Veteran requested a Board hearing in his September 2009 substantive appeal.  The RO clarified the Veteran's choice of which type of hearing he would prefer through communications with the Veteran in April 2012.  The Veteran specified he would like a videoconference hearing at his local RO in May 2012, and the hearing was scheduled on September 19, 2012.  However, the Veteran subsequently canceled that hearing.  As the record does not contain any additional requests for an appeals hearing, the Board deems the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.702 (2013).

The issue of entitlement to total disability based on individual unemployability (TDIU) has been raised by the record in a February 2012 statement from the Veteran.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, tinnitus first manifested during active duty service and has persisted since that time.




CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As the Board's decision to grant service connection for tinnitus is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran seeks service connection for tinnitus on a direct basis; he contends his tinnitus is a result of his noise exposure during service.  Specifically, he claims that he was exposed to acoustic trauma while serving in Vietnam.  

Service personnel records show the Veteran's military occupational specialty (MOS) was that of a mechanic.  See DD214.  The Veteran explained that his MOS exposed him to jet engine noise, including during take offs and landings, since he worked near the flight line.  The Veteran also describes instances in which he experienced combat-related noise exposure.  Therefore, the Board concedes the occurrence of the in-service acoustic trauma.

The Board notes, however, that service treatment records are otherwise negative for complaints, diagnoses, or treatment for any other ear problems or tinnitus, specifically.  However, service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

The Veteran was provided a VA examination in January 2009.  He reported that he was a diesel mechanic in the military and was exposed to noise from the jets and the flight line.  The Veteran denied any recreational noise exposure and explained that post service, he worked first as a mechanic and then in information technology.  He complained of bilateral intermittent tinnitus.  The Veteran told the examiner that he did not know when the tinnitus began, and stated that it is more noticeable when he has sinus problems.  The examiner stated that the Veteran's reports "of tinnitus are not consistent with tinnitus due to acoustic trauma, and is not outside the realm of what is experienced by the general population."  Thus, the examiner found that the Veteran's tinnitus is not caused by or related to his period of service.

The Veteran asserted in his March 2009 Notice of Disagreement that his tinnitus was due to service.  In it, he stated that he worked "constantly" with noise levels "well above 85 decibels on a daily basis for 19 months in Vietnam."  The Veteran also explained that he worked on aircraft tow tractors and equipment used to start jet aircraft engines.  He indicated that his work area was outside at the end of the runway at the airbase.  He explained that the area was always filled with sounds of jet engines taking off and landing.  He also explained that when he was asked when the tinnitus began, he could not recall the exact date or month it started.  He went on to say that he has "suffered ringing of the ears ever since service".  He also indicated that he "always" has a "constant ringing" in his ears, but that it is more noticeable when he is alone or in quiet conditions.  

Again in his September 2009 substantive appeal, the Veteran described the conditions in which he worked while serving on active duty.  He also stated that the "exact date" his tinnitus began was during a firefight that occurred on May 11, 1968.  The Veteran also explained that in the Marine Corps, he learned "you only went to sick bay only [sic] if you were dying."  He went on to explain that he did not go to sick bay often because of that mindset.  Finally, the Veteran reported that, during separation, he had to take the hearing test twice and that he left the test before it was properly administered.  

The Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this regard, a lay person is competent to provide an opinion on tinnitus.  Thus, the Board has considered the Veteran's assertion that the tinnitus was incurred while in service.  The Board recognizes inconsistency between the Veteran's reports at separation and those during the pendency of the claim; however, the Board finds the Veteran's statements regarding the onset of his tinnitus to be competent and credible.  

Finally, given the nature of a tinnitus condition, the Veteran is uniquely situated to competently identify and report on the onset and duration of tinnitus.  Weighing the above evidence, the Board finds the statements of the Veteran to be reliable in this case, and the evidence of record also fails to demonstrate that the Veteran's statements are not credible.  

Thus, the Board finds that the evidence is at least in equipoise.  Resolving all reasonable doubt in favor of the Veteran, service connection for tinnitus is warranted.  See 38 U.S.C. § 5107(b).  The claim is granted.


ORDER

Entitlement to service connection for tinnitus is granted.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


